Citation Nr: 1229858	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-04 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESSES AT HEARING ON APPEAL

Apellant and Spouse


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active duty service form January 1968 to September 1970, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a Board hearing in May 2010.   and a transcript of the hearing is associated with the claims file.  The Veterans Law Judge who presided over that hearing is no longer with the Board.  The Veteran was afforded the opportunity to appear at another Board hearing, but he declined in July 2012.  

The issues of entitlement to service connection for Meniere's disease and entitlement to service connection for tinnitus were before the Board in December 2010 and were remanded for further development.  An April 2012 rating decision by the RO granted service connection for tinnitus.  That action was a full grant of the issue on appeal.  Consequently, the tinnitus issue is no longer before the Board.  

In July 2012 additional evidence pertaining to the Veteran's claim on appeal was received by the Board with a waiver of preliminary RO review.  

As an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.



FINDING OF FACT

The Veteran's Meniere's disease is causally related to his active duty  service. 


CONCLUSION OF LAW

Meniere's disease was incurred in active duty service. 38 U.S.C.A §§ 1101 , 1110, 1113, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 ; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, the law provides that, where a Veteran served ninety days or more of active military service, and certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Veteran's service treatment records (STRs) are silent for any complaints, findings, treatment, or diagnosis of Meniere's disease.  Moreover, on separation examination, the Veteran did not report any symptoms related to Meniere's disease and he denied hearing loss and ringing in the ears.  

In various statements associated with the record, the Veteran has consistently reported that he began experiencing symptoms of Meniere's Disease while in service as a result of noise exposure and a head injury sustained in a slip and fall accident.  The Veteran's DD Form 214 shows that he was an Aircraft Crew Chief and he has stated that he worked on flight lines.  Service connection for tinnitus has already been established based on such noise exposure during service.  

The Veteran has reported that he was given a diagnosis of Meniere's disease in 1974 by a private physician.  The Board notes that treatment records from 1974 showing a diagnosis of Meniere's disease are not associated with the record.  However, a review of the post-service medical records associated with the claims file shows that the Veteran receives treatment at VA Medial Center's (VAMC) for various disabilities, to include Meniere's disease.  

January 2007 VA treatment records show that the Veteran complained of Meniere's disease with intermittent hearing loss occurring in either ear rarely, and hearing loss accompanied by vertigo.

VA treatment records show that the Veteran began receiving treatment at the Las Vegas VAMC in June 2007.  At that time he reported that he had a history of Meniere's disease, and that this occasionally affected him, but it is not as bad as when he was in Vietnam.  

March 2008 VA treatment records show that the Veteran reported two episodes of temporary hearing loss while he was in Vietnam.  He reported that he was treated with amphetamine, but that the treating physician did not document the treatment in his service medial records.  

April 2008 VA treatment records show that the Veteran reported his Meniere's disease was getting worse and that it started while he was in the service.  He was advised that there was no real treatment for Meniere's disease, but if his symptoms were getting worse a consultation with an ear, nose, and throat (ENT) specialist might be appropriate.  

November 2008 VA treatment records show that the Veteran reported receiving a flu shot in service, being exposed to weapons firing noise and aircraft noise, and that he was not given hearing protection.   He reported that he began having symptoms of tinnitus while he was in Vietnam and had a history of Meniere's disease that was triggered by turning his head to the right.  The Veteran's primary care physician, Dr. E.G., opined that his Meniere's disease was related to, probably related, or was at least as likely as not related to his exposure to loud noises without hearing protection during his military service in Vietnam.  

March 2009 VA treatment records show that the Veteran requested an ENT consultation for his Meniere's disease.

April 2009 VA treatment records show that the Veteran complained of hearing loss and tinnitus.  He reported that when he was not experiencing tinnitus symptoms his Meniere's disease would exacerbate.  He was advised that he needed an up-dated audiology study before he could be referred to an ENT for consultation.  

May 2009 VA treatment records show that the Veteran was seen for an audiology evaluation where he reported he had been given a diagnosis of Meniere's disease caused by noise exposure in service.  He also reported that his tinnitus had gotten worse and would keep him awake and that because of his Meniere's disease he had increased instability and would fall frequently.  

August 2009 VA treatment records show that the Veteran was seen for complaints of increased severity of tinnitus and Meniere's disease.  He reported that his Meniere's disease caused him to fall frequently and that he had been treated in service for two episodes of temporary hearing loss.  He was given a possible diagnosis of Meniere's disease, however the treatment provider indicated that he was unable to confirm the diagnosis based on the audiometric results, but that the Veteran's symptoms suggested possible Meniere's disease.  

March 2010 VA treatment records show that the Veteran was seen at the VAMC for an audiology consult.  He reported that he was diagnosed with Meniere's disease in the 1970s by a private physician.  He reported experiencing dizziness when he turned his head to the right and that he tried to limit his movement in order to prevent the dizziness.  The audiologist assessed unspecified dizziness and the Veteran was scheduled for a video nystagmography (VNG) test.  

In April 2010 the Veteran underwent a VNG test at the VAMC.  He reported vestibular symptoms of hearing loss, tinnitus, imbalance, and dizziness.  He reported that he began experiencing dizziness in 1970 and that dizzy spells, making him feel as though he was spinning in circles, would last for one minute.  He stated that he did not have dizziness between attacks and that certain positions made him dizzier than others.  He had no dizziness while lying down, he did not have trouble walking in the dark, and he felt better when he was perfectly still.  He denied severe/recurrent headaches, double or blurred vision, weakness or clumsiness in his arms and legs, and slurred speech or difficulty swallowing.  He reported changes in hearing with dizziness and he perceived difficulty hearing in both ears.  He did not have pain or discharge from either ear and he denied previous ear surgery and ear disease or infection.  

Results from the VNG test were reported as normal and no nystagmus was noted.  However, the audiologist found abnormalities in the tests for the vestibular ocular reflex which suggested a central nervous system lesion could not be ruled out.  He noted that the abnormalities were consistent with peripheral neuropathy limiting visual field.  The audiologist further noted that while caloric testing was within normal limits, rotational chair testing was recommended based on the Veteran's vertiginous episodes and prior diagnosis of Meniere's disease.  The Veteran was advised to follow-up with his referring provider.  

In August 2010 the Veteran was seen at the San Diego, California VAMC for a head and neck surgery consultation.  The Veteran reported recurrent episodes of transient right sided hearing loss lasting less than a minute and associated with dizziness since 1970.  He stated that he fell and struck his head on a metal doorway while in Vietnam and he has had these episodes ever since.  He reported hearing loss attributed to artillery fire in Vietnam.  The consulting physician noted the Veteran had a magnetic resonance imaging (MRI) test in May 2010, which showed no evidence of a mass or abnormal enhancement in the internal auditory canals or cerebellopontine angles.  He further noted that there was no evidence of Meniere's disease on audiometry and the VNG and MRI were normal.  He advised that a referral for physical therapy for the Veteran's vertigo might be appropriate.  

Pursuant to a December 2010 Board remand, the Veteran was afforded a VA audiological evaluation in February 2011.  The Veteran reported that he served as an aircraft mechanic and crew chief in the U.S. Army from 1969 to 1970.  He complained of ear noise, hissing, and roaring constantly since service.  He reported temporary hearing loss during service due to artillery explosions and that his main disabling problem was dizzy spells that had been ongoing since he fell and hit his head in 1969 while in Vietnam.  He reported that the dizzy spells occurred twice a day and lasted for a few minutes and that he lost hearing in his right ear during the dizzy spells.  The Veteran stated that he had been given a diagnosis of Meniere's disease in 1974.  He reported that he had been taking diuretics for four years and that he avoided salt, but that these measures had done nothing to reduce the dizzy spells.  The Veteran denied any ear trauma, other than the head injury in 1969, as well as any civilian or recreational noise exposure.  Military noise exposure was reported in the form of aircraft engines and artillery explosions without ear protection.  The examiner noted that an ENT had told the Veteran that his dizziness was from his 1969 head injury, but also noted that his imbalance was also partly related to recent foot surgery and his neuropathy.  

Based on physical examination, a history as reported by the Veteran and a review of the claims file and medial records the examiner stated he was unable, without resorting to speculation, to say that the Veteran had Meniere's disease at the present time.  The examiner noted that, by history, the Veteran does have some peripheral vestibular disorder and that whether that disorder was Meniere's disease, or another peripheral vestibular disorder, it began during his military service.  The examiner opined that it was at least as likely as not that the Veteran's peripheral vestibular disorder was related to his military service and recommended the Veteran see a neuro-otologist for clarification.  

In March 2012 the Veteran was seen by a neuro-otologist pursuant to the recommendation of the February 2011 examiner.  The Veteran reported sustaining a head injury in 1969 that caused him to lose consciousness.  He reported that subsequent to the injury he developed hearing problems and that he had experienced temporary hearing loss.  He reported a buzzing in his ears and disequilibrium.  He complained of headaches, dizziness, and weakness.  He denied seizures or loss of consciousness.  The examiner stated that he conducted a review of the Veteran's claims file.  He noted that an October 2008 report from the Veteran's primary care provider (PCP) stated the Veteran's Meniere's disease was at least as likely as not related to his military service and the noise exposure therein.  The examiner opined that although there was no evidence that his symptoms were related to his fall in 1969, he agreed with the Veteran's PCP and found that based on his history, the Meniere's Disease was due to the loud noise exposure the Veteran experienced in Vietnam.  

As noted above, the Veteran is competent to report when he first experienced symptoms of Meniere's disease and that they have continued since.  Davidson, 581 F.3d 1313.  The Board is charged with the responsibility of considering whether the Veteran's claim of symptoms of Meniere's disease during and continuing since service is credible.  The Veteran's statements in his numerous VA treatment records, VA examinations, and his May 2010 Board hearing have been consistent regarding the history of his Meniere's disease.  The Board finds no reason to doubt the Veteran's credibility in this regard.  

In sum, the Veteran has reported experiencing symptoms of Meniere's disease since sustaining a head injury and being exposed to noise in service and the Board finds his assertions credible in this regard.  Post-service medial evidence shows the Veteran receives treatment for Meniere's disease and in October 2008 his PCP related his Meniere's disease to his military service.  The February 2011 and March 2012 VA examiners have competently opined that it is at least as likely as not that the Veteran's Meniere's disease, or other vestibular disorder, is related to his military service.  The Board finds it highly probative that the there are three opinions associated with the record relating the Veteran's Meniere's disease to his military service, and likewise, it is significant that there are no contrary opinions of record.  

Therefore, the Board finds the evidence for and against the Veteran's claim is at least in equipoise and so, the benefit of the doubt must be resolved in the Veteran's favor.  Accordingly, service connection for Meniere's disease is warranted.  

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board notes that an RO letter in August 2007 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 


ORDER

Entitlement to service connection for Meniere's disease is warranted.  The appeal is granted. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


